Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00343-CV

                       EXLP LEASING, LLC and EES Leasing, LLC,
                                    Appellants

                                               v.

    WEBB COUNTY APPRAISAL DISTRICT and United Independent School District,
                             Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CV-8000073-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and the matter is REMANDED to the trial court for further proceedings.

       We order that appellants EXLP Leasing, LLC and EES Leasing, LLC recover their costs
of appeal from appellees Webb County Appraisal District and United Independent School District.

       SIGNED June 3, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice